DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 7 includes the phrase “wherein the source and drain terminals of each of said one or more transistors are connected to each other and may be toggled between ground and a supply voltage”, which makes the claims are unclear and/or indefinite because it/they (transistors) may or may not be toggled between voltages that are not shown in the drawings or described in the specification. 
The examiner suggests the words “may be” in the claims might be amended to read as: are toggled or switchable.
Because claims 2-6 depend on the rejected/unclear/indefinite claims, therefore, they claims are also rejected for the same reason above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SINGH SHREYA ET AL: “A robust fully-dynamic residue amplifier for two-stage SAR assisted pipeline ADCs", 2017 IEEE INTERNATIONAL SYMPOSIUM ON CIRCUITS AND SYSTEMS (ISCAS), IEEE, 28 May 2017 (2017-05-28), pages 1-4, XP033156153, DOI: 10.1109/ISCAS.2017.8050490 – which provided by the applicant (Ref. C13 on the IDS). 
Regarding claim 1, Singh (Figs. 1, 2, 5, and 6) discloses a pipelined successive approximation register analog-to-digital converter (“A 12-bit two-stage SAR assisted pipeline ADC block diagram is presented in Fig. 1, which employs two SAR ADCs in a pipeline architecture”; Section I and Fig. 1), SAR ADC, comprising:
a first SAR ADC stage (Stage 1 - a 6-bit SAR ADC; Fig. 1),
an inter-stage amplifier (Res. Amp of Fig. 1; “a novel residue amplifier” Section I; “Proposed residue amplifier”; Fig. 2) for amplifying an analog residue (Vres) from said first SAR ADC stage (Stage 1); and 
a second SAR ADC stage (Stage 2 - a 7-bit SAR ADC; Fig. 1) input from said inter-stage amplifier (Res. Amp),wherein said inter-stage amplifier (Res. Amp) comprises one or more MOS transistors (CMOScaps,  Fig. 2; M6, M7 - CMOSCAPS for MPA, see, Fig. 5(a)), wherein the source and drain terminals of each of said one or more MOS transistors (M6, M7) are connected to each other (Fig. 5) and may be toggled between ground (Vss, Fig. 5) and a supply voltage (VDD, Fig. 5).



Regarding claim 3, Singh discloses the pipelined SAR ADC of claim 1, implemented in CMOS technology (“standard 65 nm CMOS technology” - section IV).  

Regading claim 5, Singh discloses the pipelined SAR ADC of claim 1, wherein at least one of said first SAR ADC stage and said second SAR ADC stage is a charge redistribution SAR ADC stage (Fig. 1; SAR ADC is also known in the art as charge redistribution SAR ADC; e.g., see Chen (US 8,947,286) at col. 3, lines 22-26).  

Regading claim 6, Singh discloses the pipelined SAR ADC of claim 1, wherein each of said first SAR ADC stage and said second SAR ADC stage is a charge redistribution SAR ADC stage (Fig. 1; SAR ADC is also known in the art as charge redistribution SAR ADC; e.g., see Chen (US 8,947,286) at col. 3, lines 22-26).  

Regarding claim 7, Singh (Figs. 1, 2, 5, and 6) discloses a method of analog-to-digital conversion of an analog level (“A 12-bit two-stage SAR assisted pipeline ADC block diagram is presented in Fig. 1, which employs two SAR ADCs in a pipeline architecture”; Section I and Fig. 1), comprising:
performing a first successive approximation analog-to-digital conversion of said analog level (by Stage 1 - a 6-bit SAR ADC; Fig. 1),;

performing a second successive approximation analog-to-digital conversion of the result of said amplifying (by Stage 2 - a 7-bit SAR ADC; Fig. 1).  

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bahubalindrunia et al, “A High-Gain, High-Speed Parametric Residue Amplifier for SAR-Assisted Pipeline ADCs", 28 July, 2016, 13TH INTERNATIONAL CONFERENCE ON SYNTHESIS, MODELING, ANALYSIS AND SIMULATION METHODS AND APPLICATIONS TO CIRCUIT DESIGN (SMACD), IEEE, 27 June 2016 (2016-06-27), pages 1-4, XP032929718, DOI: 10.1109/SMACD.2016.7520732 – which provided by the applicant (Ref. C11 on the IDS)
Regading claim 1, Bahubalindrunia discloses a pipelined successive approximation register analog-to-digital converter (Fig. 1 shows a block diagram of the two-stage SAR-assisted pipeline ADC is presented; see, Section II), SAR ADC, comprising:
a first SAR ADC stage (Stage 1 of Fig. 1),

a second SAR ADC stage (Stage 2 Fig. 1) input from said inter-stage amplifier, wherein said inter-stage amplifier (Amp) comprises one or more MOS transistors (M6 - M9; Fig. 2), wherein the source and drain terminals of each of said one or more MOS transistors (M6 - M9) are connected to each other (Fig. 2) and may be toggled between ground (Vss, Fig. 2) and a supply voltage (VDD, Fig. 2).

Regading claim 2, Bahubalindrunia discloses the pipelined SAR ARC of claim 1, wherein said one or more MOS transistors (M6-M9) comprise a complementary pair consisting of an NMOS transistor and a PMOS transistor (Fig. 2).  

Regading claim 3, Bahubalindrunia discloses the pipelined SAR ADC of claim 1, implemented in CMOS technology (“standard 65 nm CMOS”; see, section III). 

Regading claim 4, Bahubalindrunia discloses the pipelined SAR ADC of claim 1, wherein said second SAR ADC stage comprises an input capacitor (CL) connected to the gate terminal of each of said one or more MOS transistors (Figs. 1-2). 

Regading claim 5, Bahubalindrunia discloses the pipelined SAR ADC of claim 1, wherein at least one of said first SAR ADC stage and said second SAR ADC stage is a charge 

Regading claim 6, Bahubalindrunia discloses the pipelined SAR ADC of claim 1, wherein each of said first SAR ADC stage and said second SAR ADC stage is a charge redistribution SAR ADC stage (Fig. 1; SAR ADC is also known in the art as charge redistribution SAR ADC; e.g., see Chen (US 8,947,286) at col. 3, lines 22-26).  

Regading claim 7, Bahubalindrunia discloses a method of analog-to-digital conversion of an analog level, comprising:
performing a first successive approximation analog-to-digital conversion of said analog level (by Stage 1 of Fig. 1; section II);
amplifying an analog residue from said first successive approximation by (by residue amplifier Amp of Fig. 1; section II):
inputting said analog residue on the gate terminal of one or more MOS transistors (M6-M9), wherein the respective source and drain terminals of each of said one or more MOS transistors are connected to each other (Fig. 2) and may be toggled between ground (Vss; Fig. 2) and a supply voltage (VDD; Fig. 2), and toggling said source and drain terminals of said one or more MOS transistors, resulting in an amplified voltage on said gate terminal (section II); and
performing a second successive approximation analog-to-digital conversion of the result of said amplifying (by Stage 2 of Fig. 2).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809.  The examiner can normally be reached on Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809